     Case 3:21-cv-00049-LRH-WGC Document 54 Filed 09/07/21 Page 1 of 11




 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT

 6                                     DISTRICT OF NEVADA
 7
                                                  ***
 8    A&A TOWING, INC., a Nevada Corporation        Case No. 3:21-cv-00049-LRH-WGC

 9                                       Plaintiff,       ORDER
10           v.

11    TEGSCO, LLC dba AUTO RETURN, a
      California limited liability company; STATE
12    OF NEVADA, NEVADA
      TRANSPORTATION AUTHORITY; STATE
13    OF NEVADA DEPARTMENT OF PUBLIC
      SAFETY, HIGHWAY PATROL DIVISION,
14    DOES 1-10; ABC CORPORATIONS 1-10;
      XYZ CORPORATIONS 1-10.
15
                                        Defendant.
16

17           Before the Court is Defendant State of Nevada Department of Public Safety, Highway
18    Patrol Division’s (“NHP”) motion to dismiss (ECF No. 18) Plaintiff A&A Towing, Inc.’s
19    (“A&A”) amended complaint (ECF No. 9). Defendant State of Nevada, Nevada Transportation
20    Authority (“NTA”) joined the motion to dismiss (ECF No. 20). A&A filed a response to the
21    motion (ECF No. 25), and both NHP and NTA replied (ECF Nos. 28, 34). Also pending before
22    the Court is NTA’s motion to dismiss (ECF No. 19) A&A’s amended complaint. NHP joined the
23    motion (ECF No. 21), and A&A filed a response (ECF No. 26). Lastly before the Court is
24    Defendant TEGSCO, LLC’s (“TEGSCO”) motion to dismiss (ECF No. 31) A&A’s amended
25    complaint. NTA joined TEGSCO’s motion to dismiss (ECF No. 32). A&A filed a response to the
26    motion (ECF No. 40), and TEGSCO replied (ECF No. 42).
27           For the reasons articulated below, the Court grants NHP’s and TEGSCO’s motion to
28    dismiss (ECF Nos. 18, 31), and denies the NTA’s motion as moot (ECF No. 19).
                                                      1
     Case 3:21-cv-00049-LRH-WGC Document 54 Filed 09/07/21 Page 2 of 11




 1    I.     BACKGROUND

 2           This case concerns various public and private entities within the State of Nevada’s

 3    towing tariff scheme. The Plaintiff, A&A, is a Nevada corporation that provides towing services

 4    to the public, the State of Nevada, and local law enforcement agencies. ECF No. 9, at 2. A&A

 5    has brought claims against three Defendants: the NTA, NHP, and TEGSCO.

 6           The first Defendant, the NTA, oversees A&A’s licensing requirements to engage as a tow

 7    operator. Id. As such, the NTA administers and enforces state laws pertaining to tow operators.

 8    Id. The second Defendant, NHP, is a division of the State of Nevada Department of Public

 9    Safety and performs law enforcement services on Nevada highways. Id. at 3. These services

10    include the arranging for the towing of abandoned or damaged vehicles. Id. Lastly, Defendant

11    TEGSCO is a “towing management and logistics service” that provides “management, logistics,

12    and technology software” to state entities. Id.

13           The NTA and NHP are subject to various statutory requirements as agencies/contractors

14    within the State of Nevada. For example, agencies within the State of Nevada generally try to

15    determine whether a proposed regulation is likely to impose a significant economic burden upon

16    small business. See NRS 233B.0608. The same is required of rules adopted by local

17    governments. See NRS 237.030 et seq.

18           As for towing, Nevada’s statute for the creation of the tow program—NRS 706.4485—

19    requires that all tow operators “[comply] with all standards [NHP] may adopt to protect the

20    health, safety, and welfare of the public.” NRS 706.4485(e). In addition, under NRS 706.151, the

21    NTA has the regulatory authority “to relieve the undue burdens on the highways by reason of the

22    use of the highways,” to “provide for fair and impartial regulation, to promote safe, adequate,

23    economical and efficient service and to foster sound economic conditions in motor

24    transportation,” and to “discourage any practices which would tend to increase or create

25    competition that may be detrimental to the traveling and shipping public or the motor carrier

26    business within this State.” NRS 706.151.

27    ///

28    ///
                                                        2
     Case 3:21-cv-00049-LRH-WGC Document 54 Filed 09/07/21 Page 3 of 11




 1               A. Nevada’s Tow Tariff Scheme

 2               The NTA approves towing tariffs—i.e., fees and charges—that tow operators, like A&A,

 3    charge members of the public for their tow services. ECF No. 9, at 3. In turn, the NTA oversees

 4    and updates the Model Tow Tariff which standardizes which fees and charges are permitted. Id.

 5               In January of 2017 at a General Session Meeting, the NTA considered an industry request

 6    to adopt changes to the Model Tow Tariff. ECF No. 19-1. The change would allow law

 7    enforcement tow rate “service fees” without having to file a formal tariff modification. Id. At its

 8    March 2017 General Session Meeting, the NTA determined the “service fee” was “just and

 9    reasonable” pursuant to NRS 706.311. ECF No. 19-2. Finally, at the April 2017 General Session

10    Meeting, the NTA amended the Model Tow Tariff to include the “service fee.” ECF No. 19-3.

11    The NTA subsequently adjusted the Model Tow Tariff to include the approved “service fee” (the

12    “Administrative Fee” hereinafter) of $25.75. ECF No. 9-1. 1 The Model Tow Tariff describes the

13    Administrative Fee as being collected “pass-through and transmitted to the towing management

14    company,” and would only apply to “tows requested by law enforcement.” ECF No. 9, at 3.

15               On June 5, 2018, NHP entered into a contract with TEGSCO for a “Third Party Tow

16    Management System” (“The System”). Id. The System would serve as an intermediary between

17    tow operators and NHP tow requests. Id. NHP then notified tow operators across the State of

18    Nevada that they had to enter into a contract with TEGSCO in order to be notified of tow

19    requests. Id. at 4. NHP and TEGSCO agreed that there was no cost to the state for this

20    arrangement. Id. at 3. Instead, TEGSCO would be compensated for the use of The System from

21    the above-described Administrative Fee. Id. In essence, this meant that tow operators would

22    collect the Administrative Fee from tow customers and transmit it to TEGSCO.

23               After the Tow Operators of Northern Nevada entered into a Memorandum of

24    Understanding regarding the collection and payment of the Administrative Fee, A&A towing

25    entered into a contract with TEGSCO to be included in the tow rotation for NHP. Id. at 4.

26    TEGSCO would send invoices to A&A for the Administrative Fee based on the number of tows

27    A&A completed using TEGSCO’s technology. Id. at 4–5. If A&A—or any other tow operator—

28    1
          The Defendants allege that the fee is $25.00, but do not dispute for the purposes of these motions.
                                                                   3
     Case 3:21-cv-00049-LRH-WGC Document 54 Filed 09/07/21 Page 4 of 11




 1    failed to pay the full amount invoiced, TEGSCO would cease to include them on the tow

 2    rotation. Id. at 7. This arrangement, which A&A alleges was done without proper regulatory

 3    approval, is the subject of this action.

 4            This action was filed on January 1, 2021, with the first amended complaint (the operative

 5    complaint) being filed on March 2, 2021. ECF No. 9. A&A presents six causes of action: two

 6    against NTA, two against NHP, and two against TEGSCO. A&A alleges that each Defendant

 7    violated the Fourteenth Amendment of the United States Constitution as well as the Nevada

 8    Constitution when they, acting under color of law, implemented the Administrative Fee to

 9    benefit TEGSCO without due process. Specifically, A&A alleges the Defendants failed to

10    properly adhere to the state regulatory scheme and conduct a business impact statement before

11    approving the contracts with TEGSCO. Each Defendant’s motion to dismiss (ECF Nos. 18, 19,

12    31) is now pending before the Court.

13    II.     LEGAL STANDARD

14            A party may seek the dismissal of a complaint under Federal Rule of Civil Procedure

15    12(b)(6) for failure to state a legally cognizable cause of action. See FED. R. CIV. P. 12(b)(6)

16    (stating that a party may file a motion to dismiss for “failure to state a claim upon which relief

17    can be granted[.]”). To survive a motion to dismiss for failure to state a claim, a complaint must

18    satisfy the notice pleading standard of Federal Rule 8(a)(2). See Mendiondo v. Centinela Hosp.

19    Med. Ctr., 521 F.3d 1097, 1103 (9th Cir. 2008). Under Rule 8(a)(2), a complaint must contain “a

20    short and plain statement of the claim showing that the pleader is entitled to relief.” FED. R. CIV.

21    P. 8(a)(2). Rule 8(a)(2) does not require detailed factual allegations; however, a pleading that

22    offers only “‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of

23    action’” is insufficient and fails to meet this broad pleading standard. Ashcroft v. Iqbal, 556 U.S.

24    662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

25            To sufficiently allege a claim under Rule 8(a)(2), viewed within the context of a

26    Rule 12(b)(6) motion to dismiss, a complaint must “contain sufficient factual matter, accepted as

27    true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at

28    570). A claim has facial plausibility when the pleaded factual content allows the court to draw
                                                       4
     Case 3:21-cv-00049-LRH-WGC Document 54 Filed 09/07/21 Page 5 of 11




 1    the reasonable inference, based on the court’s judicial experience and common sense, that the

 2    defendant is liable for the alleged misconduct. See id. at 678-679 (stating that “[t]he plausibility

 3    standard is not akin to a probability requirement, but it asks for more than a sheer possibility that

 4    a defendant has acted unlawfully. Where a complaint pleads facts that are merely consistent with

 5    a defendant’s liability, it stops short of the line between possibility and plausibility of entitlement

 6    to relief.”) (internal quotation marks and citations omitted). Further, in reviewing a motion to

 7    dismiss, the court accepts the factual allegations in the complaint as true. Id. However, bare

 8    assertions in a complaint amounting “to nothing more than a formulaic recitation of the elements

 9    of a . . . claim . . . are not entitled to an assumption of truth.” Moss v. U.S. Secret Serv., 572 F.3d

10    962, 969 (9th Cir. 2009) (quoting Iqbal, 556 U.S. at 698) (internal quotation marks omitted). The

11    court discounts these allegations because “they do nothing more than state a legal conclusion—

12    even if that conclusion is cast in the form of a factual allegation.” Id. “In sum, for a complaint to

13    survive a motion to dismiss, the non-conclusory ‘factual content,’ and reasonable inferences

14    from that content, must be plausibly suggestive of a claim entitling the plaintiff to relief.” Id.

15    III.    DISCUSSION

16            After a review of the various motions to dismiss, the Court has distilled three primary

17    arguments through which the Defendants argue the complaint must be dismissed: (1) NHP and

18    the NTA are entitled to Section 1983 immunity; (2) TEGSCO’s role in the tariff scheme does not

19    rise to official state action; and (3) A&A has failed to raise cognizable due process claims. 2 Each

20    argument is addressed in turn.

21            A. Section 1983 Immunity

22            In the amended complaint, A&A claims that the Defendants violated the United States

23    Constitution as well as the Nevada Constitution by depriving it of its property without due

24    process of law by promulgating the tow tariff scheme without sufficient regulatory processes.

25    ECF No. 9, at 10–12. A&A raises the federal due process claim under the Fourteenth

26    Amendment via 42 U.S.C. § 1983 (“Section 1983”). Id. In NHP’s motion to dismiss—which the

27

28    2
       The Court does not address every argument raised in each of the Defendants’ motions to dismiss (ECF Nos. 18, 19,
      31) as they have been subsumed by the primary arguments analyzed herein.
                                                             5
     Case 3:21-cv-00049-LRH-WGC Document 54 Filed 09/07/21 Page 6 of 11




 1    NTA joined—it argues that it and the NTA are entitled to immunity because they are not a

 2    “person” as required in Section 1983 claims. ECF No. 18, at 5. In its opposition to the motion,

 3    A&A argues that both Defendants are still liable as they constitute “arms of the State” still

 4    subject to the rigors of the Constitution. ECF No. 25, at 5.

 5            Section 1983 of Title 42 of the U.S. Code is an integral piece to the enforcement of

 6    federal constitutional rights. The statute authorizes private parties to sue municipalities, state and

 7    local officials, and other defendants who acted under color of state law. See 42 U.S.C. § 1983.

 8    Notably, Section 1983 authorizes claims for relief only against a “person” who acted under color

 9    of state law. Id. Neither a state nor its officials acting in their official capacities are “persons”

10    under Section 1983, and therefore the statute does not provide a cause of action against either

11    entity. Will v. Michigan State Police, 491 U.S. 58, 71 (1989). This proposition is subject to one

12    exception: where the state official is sued for prospective injunctive relief, the action is properly

13    brought under Section 1983. Wolfe v. Strankman, 392 F.3d 358, 365 (9th Cir. 2004). 3

14            Here, A&A seeks both injunctive relief and monetary relief against both NHP and the

15    NTA—political agencies of the State of Nevada, not individual officials. See Howlett v. Rose,

16    496 U.S. 356, 365 (1990) (“…the State and arms of the State, which have traditionally enjoyed

17    Eleventh Amendment immunity, are not subject to suit under § 1983 in either federal court or

18    state court.”). Therefore, because A&A has not raised claims against individual defendants in

19    their official capacity, the Court will dismiss the Section 1983 claims brought against both NHP

20    and the NTA. A&A’s argument to the contrary is unavailing considering these bedrock

21    principles of constitutional law.

22            B. State Action Doctrine

23            In its amended complaint, A&A claims that TEGSCO, a private entity, violated its due

24    process rights under both the United States Constitution and the Nevada Constitution by

25    participating in the tow tariff scheme. ECF No. 9, at 10–12. Specifically, A&A alleges that

26
      3
        To the Court’s knowledge, the State of Nevada has not raised an Eleventh Amendment immunity defense. Such a
27    defense would also seemingly bar the present claims against NHP and the NTA. See Pennhurst State Sch. & Hosp.
      v. Halderman, 465 U.S. 89, 100–01 (1984) (Eleventh Amendment immunity applies to state agencies); NRS §
28    41.031 (providing that Nevada has not waived its Eleventh Amendment immunity). Nevertheless, the Court does not
      address that defense in this Order.
                                                            6
     Case 3:21-cv-00049-LRH-WGC Document 54 Filed 09/07/21 Page 7 of 11




 1    TEGSCO “misled [State agencies] into believing their contracts with TESGSCO are not subject

 2    to ordinary regulatory requirements like public hearing and comment or small business impact

 3    statements.” Id. at 11. In TEGSCO’s motion to dismiss, TEGSCO argues that it is immune from

 4    constitutional claims as it is a private corporation not subject to certain constitutional constraints.

 5    ECF No. 31, at 4–5. In its opposition to the motion, A&A argues TEGSCO’s involvement with

 6    the tow tariff scheme amounts to an act under color of state law thereby inviting constitutional

 7    liability. ECF No. 40, at 2–5.

 8           Both the Due Process Clauses of the Fourteenth Amendment and the Nevada Constitution

 9    are traditionally viewed as protections against unconstitutional conduct of the State—not private

10    corporations. See Blum v. Yaretsky, 457 U.S. 991, 1003 (1982) (“[the Fourteenth] Amendment

11    erects no shield against merely private conduct, however discriminatory or wrongful.”) (quoting

12    Shelley v. Kraemer, 334 U.S. 1, 13 (1948)); Whitehead v. Nevada Com’n on Judicial Discipline,

13    873 P.2d 946, 974 (Nev. 1994) (“[t]he Fourteenth Amendment is a limitation on the states in the

14    interest of individuals) (citations omitted). Rather than pursue Section 1983 claims, individuals

15    who are “victimized by the tortious conduct of private parties must ordinarily explore other

16    avenues of redress.” Roche v. John Hancock Mut. Life Ins. Co., 81 F.3d 249, 253 (1st Cir. 1996).

17    Still, private corporations can be held liable in a Section 1983 action if it has exercised power

18    “possessed by virtue of state law and made possible only because the wrongdoer is clothed with

19    the authority of state law.” U.S. v. Classic, 313 U.S. 299, 326 (1941). A private corporation is

20    “clothed with the authority of state law” when it carries out a function that has been historically

21    and traditionally the “exclusive” prerogative of the state. See Flagg Bros. v. Brooks, 436 U.S.

22    149, 157–58 (1978); Jackson v. Metro. Edison Co., 419 U.S. 345, 352 (1974).

23           The Supreme Court has stressed that very few functions satisfy this “public function”

24    test. Some of these functions include necessary public goods like running elections and operating

25    a company town. See Terry v. Adams, 345 U.S. 461, 468–70 (1953) (elections); Marsh v.

26    Alabama, 326 U.S. 501, 505–09 (1946) (company town). However, more importantly, many

27    functions have failed to satisfy the demanding public function test. See, e.g., Am. Mfrs. Mut. Ins.

28    Co. v. Sullivan, 526 U.S. 40, 57 (1999) (insurance companies’ suspension of workers’
                                                        7
     Case 3:21-cv-00049-LRH-WGC Document 54 Filed 09/07/21 Page 8 of 11




 1    compensation benefits); Rendell-Baker v. Kohn, 457 U.S. 830, 842 (1982) (education of

 2    maladjusted children); Blum v. Yaretsky, 457 U.S. 991, 993 (1982) (nursing home care); S.F.

 3    Arts & Athletics, Inc. v. U.S. Olympic Comm, 483 U.S. 522, 544 (1987) (coordination of amateur

 4    athletics); Hudgens v. NLRB, 424 U.S. 507, 519 (1976) (operations of a shopping mall); Jackson

 5    v. Metro. Edison Co., 419 U.S. 345, 352–53 (1974) (provision of utility services); Polk County,

 6    v. Dodson, 454 U.S. 312, 319 n.9 (1981) (law licenses); Moose Lodge No. 107 v. Irvis, 407 U.S.

 7    163, 176–77 (1972) (liquor licenses); Columbia Broadcasting System, Inc. v. Democratic

 8    National Committee, 412 U.S. 94, 120–21 (1973) (broadcast licenses).

 9            So too here, the Court finds that TEGSCO did not perform a function which is

10    exclusively a prerogative of the state. TEGSCO is a government contractor that acts as an

11    intermediary between NHP and tow operators. ECF No. 9, at 2. As articulated recently by the

12    Supreme Court, “…the fact that the government licenses, contracts with, or grants a monopoly to

13    a private entity does not convert the private entity into a state actor…” Manhattan Community

14    Access Corp. v. Halleck, 139 S. Ct. 1921, 1931–32 (2019) (citations omitted). Rather, as

15    previously described, the government contractor must have subsumed “a traditional, exclusive

16    public function.” Id. at 1929.

17            A&A’s conclusory assumption that TEGSCO performs a state function because of its

18    involvement with NHP is unsupported by the law. While certainly TEGSCO coordinates with

19    NHP because of its government contract, i.e., providing software for tow dispatch, A&A points

20    to no authority that holds facilitating tow dispatch is an exclusively public function. 4 To the best

21    of the Court’s knowledge, many private entities also utilize the services of third-party tow

22    dispatch companies. Transforming these companies into state actors subject to constitutional

23    constraints would discourage obtaining government licenses and contracts going forward.

24    Halleck, 139 S. Ct. at 1932. Therefore, here, the State’s allowance for TEGSCO to operate

25    within the tow tariff scheme does not make TEGSCO a state actor.

26
      4
        Importantly, A&A is not a tow customer and TEGSCO does not “take” vehicles at the behest of NHP. Rather,
27    TEGSCO serves as the government contractor between NHP and tow companies. Cf. Goichman v. Rheuban Motors,
      Inc., 682 F.2d 1320, 1322 (9th Cir.1982) (“[A] private towing company acting at the behest of a police officer and
28    pursuant to a statutory scheme designed solely to accomplish the state's purpose of enforcing its traffic laws, acts
      under color of state law....”).
                                                               8
     Case 3:21-cv-00049-LRH-WGC Document 54 Filed 09/07/21 Page 9 of 11




 1           In sum, securing and performing a government contract does not invite constitutional

 2    liability unless the conduct itself is exclusively performed by the State. A&A does not allege

 3    conduct which would satisfy this requirement. Accordingly, the Court will dismiss both claims

 4    against TEGSCO.

 5           C. Failure to Raise Cognizable Due Process Claims

 6           In each motion to dismiss, the Defendants contend that even if this Court were to find

 7    that they are not immune from suit, the amended complaint must be dismissed as A&A fails to

 8    raise cognizable due process claims. In each opposition to the motions, A&A alleges that the

 9    Defendants deprived it of property without due process of law by failing to adhere to Nevada’s

10    regulatory processes. That is, A&A claims the Administrative Fee led to its general loss of

11    money and efficiency, an increased risk with the use of TEGSCO’s app, and the mandatory

12    disclosure of trade secret information. ECF No. 25, at 5. A&A further claims the NTA and NHP

13    had a statutory obligation to determine whether the Administrative Fee would economically

14    burden tow operators. ECF No. 25, at 2. In each reply, the Defendants point out that A&A has

15    failed to identify a specific property interest under state law. See ECF Nos. 18, 19, 31.

16           The Due Process Clauses of both the Fourteenth Amendment and the Nevada

17    Constitution guarantee a “requisite…opportunity to be heard.” Browning v. Dixon, 954 P.2d 741,

18    743 (Nev. 1998) (citing Grannis v. Ordean, 234 U.S. 385 (1914)). This opportunity to be heard

19    involves two constitutional protections: procedural due process and substantive due process.

20    United States v. Salerno, 481 U.S. 739, 746 (1987). To prevail on a procedural due process clam,

21    a plaintiff must identify: (1) a deprivation of a constitutionally protected liberty or property

22    interest, and (2) a denial of adequate procedural protections in the process of depriving the

23    interest. Fed. Home Loan Mortg. Corp. v. SFR Investments Pool 1, LLC., 893 F.3d 1136, 1147

24    (9th Cir. 2018) (citing Brewster v. Bd. Of Educ., 149 F.3d 971, 982 (9th Cir. 1998)). “Property

25    interests are not created by the Constitution, ‘they are created and their dimensions are defined

26    by existing rules and understandings that stem from an independent source such as state law....’”

27    Cleveland Bd. Of Educ. v. Loudermill, 470 U.S. 532, 538 (1985) (quoting Board of Regents v.

28    Roth, 408 U.S. 564, 577 (1972)). To show a protected property interest, “a person clearly must
                                                       9
     Case 3:21-cv-00049-LRH-WGC Document 54 Filed 09/07/21 Page 10 of 11




 1     have more than an abstract need or desire for it. They must have more than a unilateral

 2     expectation of it. They must instead, have a legitimate claim of entitlement to it.” Roth, 408 U.S.

 3     at 577.

 4               Here, the Court finds that A&A has not identified a constitutionally protected property

 5     interest in the Administrative Fee arrangement. A&A alleges that its property interests are the

 6     losses associated with the collection of the Administrative Fee. However, these vaguely defined

 7     losses are because of A&A’s voluntary presence on NHP’s tow on-call rotation list. A&A does

 8     not cite, and the Court has not found, any Nevada law or decision indicating A&A has an

 9     inherent entitlement to be or remain on the on-call tow rotation list. In addition, TEGSCO’s

10     involvement merely amounted to entering into a contract with the State. A&A has not pled any

11     facts indicating it has a property interest in how TEGSCO, a private entity, performs its services.

12     Without more, A&A does not have a cognizable due process claims against the Defendants.

13               Moreover, A&A has appeared to have misconstrued NHP and the NTA’s actions as it

14     relates to the Model Tow Tariff. As an initial matter, the Court notes that the Defendants

15     purported failure to comply with their own administrative procedure does not, itself, constitute a

16     violation of constitutional due process. See Goodisman v. Lytle, 724 F.2d 818, 820 (9th Cir.

17     1984) (“Procedural requirements ordinarily do not transform a unilateral expectation into a

18     constitutionally protected property interest.”). Even still, statutorily, NHP adopts “standards” and

19     does not create regulations. See NRS 706.4485(e) (requiring that tow operators “[c]ompl[y] with

20     all standards [NHP] may adopt to protect the health, safety and welfare of the public.”)

21     (emphasis added). Hence, NHP was under no duty to conduct a small business impact statement

22     when it required A&A to enter into a contract with TEGSCO. As for the NTA, its’ actions only

23     concerned the modification of the Model Tow Tariff so that tow operators would not have to file

24     formal tariff requests to collect the Administrative Fee. See NRS 706.321 (process by which tow

25     operators seek formal tariff approvals). The NTA held hearings and determined the modification

26     was “just and reasonable” as required by statute. See NRS 706.311 (“[e]very unjust and

27     unreasonable charge for service by any carrier or operator of a tow car is prohibited and shall be

28
                                                       10
     Case 3:21-cv-00049-LRH-WGC Document 54 Filed 09/07/21 Page 11 of 11




 1     deemed unlawful.”) The NTA did not adopt regulations requiring A&A to provide TEGSCO the

 2     Administrative Fee; rather, that was a contractual obligation between A&A and TEGSCO.

 3            In sum, A&A does not allege facts raising cognizable due process claims. Therefore, the

 4     Court will dismiss both the federal and state claims brought against the Defendants. Any

 5     amendment would be futile as there is no set of facts in which the Defendants deprived A&A of

 6     an identifiable property interest. Accordingly, the Court will dismiss A&A’s amended complaint

 7     in its entirety and with prejudice.

 8     IV.    CONCLUSION

 9            IT IS THEREFORE ORDERED that NHP’s motion to dismiss (ECF No. 18) is

10     GRANTED with prejudice.

11            IT IS FURTHER ORDERED that TEGSCO’s motion to dismiss (ECF No. 31) is

12     GRANTED with prejudice.

13            IT IS FURTHER ORDERED that the NTA’s motion to dismiss (ECF No. 19) is

14     DENIED as moot.

15             IT IS SO ORDERED.

16             DATED this 7th day of September, 2021.

17

18                                                       LARRY R. HICKS
                                                         UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26

27

28
                                                    11
